Order and decree, insofar as it makes an award for Damage Parcel No. 378 reversed, and a new hearing directed for the purpose of taking proof as to rental value, following which the court shall fix the amount of the award. The imminent taking of the property in condemnation following the restoration of the vacant premises may well have prevented the owner from procuring tenants. On the other hand, the only evidence offered by the owner as to value was actual rentals prior to the premises becoming vacant. The rents actually reserved do not necessarily represent the rental value. Accordingly, there should be a further hearing for the purpose of redetermining the award and receiving such additional evidence as the parties may wish to proffer as to the rental value of the premises, except for the fact of condemnation, on the date of the taking, without costs to either party. Settle order on notice. Concur—Breitel, J. P., Botein, Rabin, Cox and Frank, JJ.